THE THIRTEENTH COURT OF APPEALS

                                       13-18-00326-CV


                              Texas Department of Public Safety
                                            v.
                                       Manuel Alfaro


                                      On Appeal from the
                        139th District Court of Hidalgo County, Texas
                               Trial Cause No. C-0867-18-C


                                         JUDGMENT

          THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion denying Alfaro's petition for expunction regarding his arrest

on December 20, 2009. Costs of the appeal are adjudged against appellee, Manuel

Alfaro.

          We further order this decision certified below for observance.

August 8, 2019